

113 S1804 RS: Aviation Security Stakeholder Participation Act of 2013
U.S. Senate
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 598113th CONGRESS2d SessionS. 1804[Report No. 113–273]IN THE SENATE OF THE UNITED STATESDecember 11, 2013Mr. Tester (for himself and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 17, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 49, United States Code, to direct the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) to establish an Aviation Security
			 Advisory Committee, and for other purposes.1.Short titleThis Act may be cited as the Aviation Security Stakeholder Participation Act of 2013.2.Aviation Security Advisory Committee(a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the
			 following:44946.Aviation Security Advisory Committee(a)EstablishmentThe Assistant Secretary shall establish within the Transportation Security Administration an
			 advisory committee to be known as the Aviation Security Advisory Committee.(b)Duties(1)In generalThe Assistant Secretary shall consult the Advisory Committee on aviation security matters,
			 including on the development, refinement, and implementation of policies,
			 programs, rulemaking, and security directives pertaining to aviation
			 security, while adhering to sensitive security guidelines.(2)Recommendations(A)In generalThe Advisory Committee shall develop, at the request of the Assistant Secretary, recommendations
			 for improvements to aviation security.(B)Recommendations of subcommitteesRecommendations agreed upon by the subcommittees established under this section shall be approved
			 by the Advisory Committee for transmission to the Assistant Secretary.(3)Periodic reportsThe Advisory Committee shall periodically submit to the Assistant Secretary—(A)reports on matters identified by the Assistant Secretary; and(B)reports on other matters identified by a majority of the members of the Advisory Committee.(4)Annual reportThe Advisory Committee shall submit to the Assistant Secretary an annual report providing
			 information on the activities, findings, and recommendations of the
			 Advisory Committee, including its subcommittees, for the preceding year.(5)FeedbackNot later than 90 days after receiving recommendations transmitted by the Advisory Committee under
			 paragraph (4), the Assistant Secretary shall respond in writing to the
			 Advisory Committee with feedback on each of such recommendations, an
			 action plan to implement any of such recommendations with which the
			 Assistant Secretary concurs, and a detailed justification for why any of
			 such recommendations have been rejected.(6)Congressional notificationNot later than 30 days after providing written feedback to the Advisory Committee in accordance
			 with paragraph (5), the Assistant Secretary shall brief the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate on such feedback.(7)Report to CongressPrior to briefing the Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate in
			 accordance with paragraph (6), the Assistant Secretary shall submit to
			 such committees a report containing information relating to the
			 recommendations transmitted by the Advisory Committee in accordance with
			 paragraph (4).(c)Membership(1)Appointment(A)In generalNot later than 180 days after the date of enactment of this section, the Assistant Secretary shall
			 appoint the members of the Advisory Committee.(B)CompositionThe membership of the Advisory Committee shall consist of individuals representing not more than 34
			 member organizations. Each organization shall be represented by one
			 individual (or the individual’s designee).(C)RepresentationThe membership of the Advisory Committee shall include representatives of air carriers, all-cargo
			 air transportation, indirect air carriers, labor organizations
			 representing air carrier employees, aircraft manufacturers, airport
			 operators, airport construction and maintenance contractors, labor
			 organizations representing employees of airport construction and
			 maintenance contractors, general aviation, privacy organizations, the
			 travel industry, airport-based businesses (including minority-owned small
			 businesses), businesses that conduct security operations at airports,
			 aeronautical repair stations, passenger advocacy groups, the aviation
			 technology security industry (including biometrics), victims of terrorist
			 acts against aviation, and law enforcement and security experts.(2)RemovalThe Assistant Secretary may review the participation of a member of the Advisory Committee and
			 remove such member for cause at any time.(3)Prohibition on compensationThe members of the Advisory Committee shall not receive pay, allowances, or benefits from the
			 Government by reason of their service on the Advisory Committee.(4)MeetingsThe Assistant Secretary shall require the Advisory Committee to meet at least semiannually and may
			 convene additional meetings as necessary.(d)Air cargo security subcommittee(1)In generalThe Assistant Secretary shall establish within the Advisory Committee an air cargo security
			 subcommittee to provide recommendations on air cargo security issues,
			 including the implementation of the air cargo security programs
			 established by the Transportation Security Administration to screen air
			 cargo on passenger aircraft and all-cargo aircraft in accordance with
			 established cargo screening mandates.(2)Meetings and reportingThe subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion
			 in the annual report required under subsection (b)(4) information,
			 including recommendations, regarding air cargo security. Such submissions
			 shall include recommendations to improve the Transportation Security
			 Administration’s cargo security initiatives established to meet the
			 requirements of section 44901(g).(3)MembershipThe subcommittee shall—(A)include members of the Advisory Committee with expertise in air cargo operations; and(B)be cochaired by a Government and industry official.(e)General aviation security subcommittee(1)In generalThe Assistant Secretary shall establish within the Advisory Committee a general aviation
			 subcommittee to provide recommendations on transportation security issues
			 for general aviation facilities, general aviation aircraft, and helicopter
			 operations at general aviation and commercial service airports.(2)Meetings and reportingThe subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion
			 in the annual report required under subsection (b)(4) information,
			 including recommendations, regarding aviation security at general aviation
			 airports.(3)MembershipThe subcommittee shall—(A)include members of the Advisory Committee with expertise in general aviation; and(B)be cochaired by a Government and industry official.(f)Perimeter security, exit lane security, and access control subcommittee(1)In generalThe Assistant Secretary shall establish within the Advisory Committee an airport perimeter
			 security, exit lane security, and access control subcommittee to provide
			 recommendations on airport perimeter security, exit lane security at
			 commercial service airports, and access control issues.(2)Meetings and reportingThe subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion
			 in the annual report required under subsection (b)(4) information,
			 including recommendations, regarding improving perimeter security, exit
			 lane security at commercial service airports, and access control
			 procedures at commercial service and general aviation airports.(3)MembershipThe subcommittee shall—(A)include members of the Advisory Committee with expertise in airport perimeter security and access
			 control issues; and(B)be co-chaired by a Government and industry official.(g)Risk-Based subcommittee(1)In generalThe Assistant Secretary shall establish within the Advisory Committee a risk-based subcommittee to
			 provide recommendations on passenger screening policies and cargo.(2)Meetings and reportingThe subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion
			 in the annual report required under subsection (b)(4) information,
			 including recommendations, regarding the Transportation Security
			 Administration’s risk-based security programs.(3)MembershipThe subcommittee shall—(A)include members of the Advisory Committee with expertise in passenger advocacy and airport security
			 operations; and(B)be cochaired by a Government and industry official.(h)Security technology subcommittee(1)In generalThe Assistant Secretary shall establish within the Advisory Committee a security technology
			 subcommittee to provide recommendations on security technology issues,
			 including harmonization of security technology standards and requirements.(2)Meetings and reportingThe subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion
			 in the annual report required under subsection (b)(4) information,
			 including recommendations, regarding security technology. Such submissions
			 shall include recommendations to improve the Transportation Security
			 Administration’s utilization of security technology and harmonization of
			 security technology standards and requirements. All recommendations shall
			 be in furtherance of aviation security and technology neutral.(3)MembershipThe subcommittee shall—(A)include members of the Advisory Committee with expertise in checkpoint, baggage, and air cargo
			 security technology; and(B)be co-chaired by a Government and industry official.(i)Other subcommitteesThe Assistant Secretary, in consultation with the Advisory Committee, may establish within the
			 Advisory Committee any other subcommittee that the Assistant Secretary and
			 Advisory Committee determine necessary.(j)Subject matter expertsEach subcommittee under this section shall include subject matter experts with relevant expertise
			 who are appointed by the respective subcommittee chairperson.(k)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee and
			 its subcommittees.(l)DefinitionsIn this section:(1)Advisory CommitteeThe term Advisory Committee means the Aviation Security Advisory Committee established under subsection (a).(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security Administration).(3)Perimeter securityThe term perimeter security—(A)means procedures or systems to monitor, secure, and prevent unauthorized access to an airport,
			 including its airfield and terminal; and(B)includes the fence area surrounding an airport, access gates, and access controls..(b)Clerical amendmentThe analysis for subchapter II of chapter 449 of title 49, United States Code, is amended by adding
			 at the end the following new item:44946. Aviation Security Advisory Committee..1.Short titleThis Act may be cited as the Aviation Security Stakeholder Participation Act of 2014.2.Aviation Security Advisory Committee(a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the
			 following:44946.Aviation Security Advisory Committee(a)EstablishmentThe Assistant Secretary shall establish within the Transportation Security Administration an
			 aviation security advisory committee.(b)Duties(1)In generalThe Assistant Secretary shall consult the Advisory Committee, as appropriate, on aviation security
			 matters,
			 including on the development, refinement, and implementation of policies,
			 programs, rulemaking, and security directives pertaining to aviation
			 security, while adhering to sensitive security guidelines.(2)Recommendations(A)In generalThe Advisory Committee shall develop, at the request of the Assistant Secretary, recommendations
			 for improvements to aviation security.(B)Recommendations of subcommitteesRecommendations agreed upon by the subcommittees established under this section shall be approved
			 by the Advisory Committee before transmission to the Assistant Secretary.(3)Periodic reportsThe Advisory Committee shall periodically submit to the Assistant Secretary—(A)reports on matters identified by the Assistant Secretary; and(B)reports on other matters identified by a majority of the members of the Advisory Committee.(4)Annual reportThe Advisory Committee shall submit to the Assistant Secretary an annual report providing
			 information on the activities, findings, and recommendations of the
			 Advisory Committee, including its subcommittees, for the preceding year.(5)FeedbackNot later than 90 days after receiving recommendations transmitted by the Advisory Committee under
			 paragraph (4), the Assistant Secretary shall respond in writing to the
			 Advisory Committee with feedback on each of the recommendations, an
			 action plan to implement any of the recommendations with which the
			 Assistant Secretary concurs, and a justification for why any of
			 the recommendations have been rejected.(6)Congressional notificationNot later than 30 days after providing written feedback to the Advisory Committee under paragraph
			 (5), the Assistant Secretary shall notify the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Homeland Security of the House of Representatives on such feedback, and
			 provide a briefing upon request.(7)Report to CongressPrior to briefing the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Homeland Security of the House of Representatives under
			 paragraph (6), the Assistant Secretary shall submit to
			 such committees a report containing information relating to the
			 recommendations transmitted by the Advisory Committee in accordance with
			 paragraph (4).(c)Membership(1)Appointment(A)In generalNot later than 180 days after the date of enactment of the Aviation Security Stakeholder Participation Act of 2014, the Assistant Secretary shall
			 appoint the members of the Advisory Committee.(B)CompositionThe membership of the Advisory Committee shall consist of individuals representing not more than 34
			 member organizations. Each organization shall be represented by 1
			 individual (or the individual’s designee).(C)RepresentationThe membership of the Advisory Committee shall include representatives of air carriers, all-cargo
			 air transportation, indirect air carriers, labor organizations
			 representing air carrier employees, labor organizations representing
			 transportation security officers, aircraft manufacturers, airport
			 operators, airport construction and maintenance contractors, labor
			 organizations representing employees of airport construction and
			 maintenance contractors, general aviation, privacy organizations, the
			 travel industry, airport-based businesses (including minority-owned small
			 businesses), businesses that conduct security operations at airports,
			 aeronautical repair stations, passenger advocacy groups, the aviation
			 security technology industry (including screening technology and
			 biometrics), victims of terrorist
			 acts against aviation, and law enforcement and security experts.(2)RemovalThe Assistant Secretary may review the participation of a member of the Advisory Committee and
			 remove such member for cause at any time.(3)Prohibition on compensationThe members of the Advisory Committee shall not receive pay, allowances, or benefits from the
			 Government by reason of their service on the Advisory Committee.(4)MeetingsThe Assistant Secretary shall require the Advisory Committee to meet at least semiannually and may
			 convene additional meetings as necessary.(5)Member access to sensitive security informationNot later than 60 days after the date of a member’s appointment, the Assistant Secretary shall
			 determine if there is cause for the member to be restricted from
			 possessing Sensitive Security Information.  Without such cause, and upon
			 the member voluntarily signing a non-disclosure agreement, the member may
			 be granted access to Sensitive Security Information that is relevant to
			 the member's advisory duties.	The member shall protect the Sensitive
			 Security Information according to part 1520 of title 49 of the Code of
			 Federal Regulations.(6)ChairpersonA stakeholder representative on the Advisory Committee who is elected by the appointed membership
			 of the Advisory Committee shall chair the Advisory Committee.(d)Subcommittees(1)MembershipThe Advisory Committee chairperson, in coordination with the Assistant Secretary, may establish
			 within the Advisory Committee any subcommittee that the Assistant
			 Secretary and Advisory Committee determine to be necessary. The Assistant
			 Secretary and the Advisory Committee shall create subcommittees to address
			 aviation security issues, including the following:(A)Air cargo securityThe implementation of the air cargo security programs
			 established by the Transportation Security Administration to screen air
			 cargo on passenger aircraft and all-cargo aircraft in accordance with
			 established cargo screening mandates.(B)General aviationGeneral aviation facilities, general aviation aircraft, and helicopter
			 operations at general aviation and commercial service airports.(C)Perimeter and access controlRecommendations on airport perimeter
			 security, exit lane security and technology at commercial service
			 airports, and access control issues.(D)Security technologySecurity technology standards and requirements, including their harmonization internationally;
			 technology to screen passengers, passenger baggage, carry-on baggage, and
			 cargo; and biometric technology.(2)Risk-based securityAll subcommittees established by the Advisory Committee co-chairs shall consider risk-based
			 security approaches in the performance of their functions that weigh
			 optimum balance of costs and benefits in transportation security,
			 including for passenger screening, baggage screening, air cargo security
			 policies, and general aviation security matters.(3)Meetings and reportingEach subcommittee shall meet at least quarterly and submit to the Advisory Committee for inclusion
			 in the annual report required under subsection (b)(4) information,
			 including recommendations, regarding issues within the subcommittee.(4)Subcommittee chairsEach subcommittee shall be co-chaired by a Government and an industry official.(e)Subject matter expertsEach subcommittee under this section shall include subject matter experts with relevant expertise
			 who are appointed by the respective subcommittee chairperson.(f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee and
			 its subcommittees.(g)DefinitionsIn this section:(1)Advisory CommitteeThe term Advisory Committee means the aviation security advisory committee established under subsection (a).(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security Administration).(3)Perimeter security(A)In generalThe term perimeter security means procedures or systems to monitor, secure, and prevent unauthorized access to an airport,
			 including its airfield and terminal.(B)InclusionsThe term perimeter security includes the fence area surrounding an airport, access gates, and access controls..(b)Clerical amendmentThe analysis for subchapter II of chapter 449 of title 49, United States Code, is amended by adding
			 at the end the following new item:44946. Aviation Security Advisory Committee..November 17, 2014Reported with an amendment